*160
ORDER

PER CURIAM.
James Smith appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. The State of Missouri charged Smith with aiding and abetting Paula Smith in assaulting and sodomizing D.W. In accordance with a plea agreement with the State, Smith pleaded guilty to one count of assault in the second degree, two counts of forcible sodomy, and three counts of armed criminal action. Smith subsequently sought relief under Rule 24.035, alleging that his plea was not knowing, intelligent, and voluntary in that there was an insufficient factual basis for the plea court to accept the plea. After an evidentiary hearing, the motion court denied Smith’s motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).